Title: From George Washington to David Stuart, 24 December 1785
From: Washington, George
To: Stuart, David



Dr Sir,
Mount Vernon 24th Decr 1785.

I have received your favor of the 18th, & am exceedingly obliged to you for the Contract you have entered into on my behalf, with Mr Savage, for 800 bushels of Oats. If you can extend the quantity to be had from him, to 1200 bushels in the whole, upon the same terms, it would add greatly to the favor—as my crop of Corn is much worse than I had conceived it to be when I wrote to you last (not having received the tallies) which together do not amount to one third of what I made last year; which is insufficient to feed my Negroes, much more to afford support for my Horses. This evinces the necessity also of my knowing speedily & precisely, if I may depend upon any from the Estate below—& the quantity.
The Eastern shore oats generally speaking, are light & indifferent; & what is worse, are often mixed with the wild onions: as I mean to sow oats next Spring to help me along, it would be

obliging in Mr Savage, if he could send me such as are free from this troublesome, & injurious plant to our fields.
I thank you too for the information respecting the interest of the loans to the Continent in this State: I send what Certificates I possess, to you; but fear that those who live at a distance from the Theatre, have little chance of being benefited by the Act of the Legislature; although they may get their Certificates to the Treasury on or before the time limitted. but if I should be mistaken in this, you would serve me essentially by bringing Cash in exchange for those which are enclosed, agreeably to the list which accompanies them. With great esteem & regard I am Dr Sir &c.

G: Washington

